ORDER
PER CURIAM
On consideration of the certified order of the Superior Court for the Judicial District of Middlesex at Middletown, Connecticut placing respondent on disability inactive status, this court’s June 1, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Kevin C. McDonough, Esquire, is hereby suspended pursuant to a disability suspension under D.C. Bar R. XI § 13(e). See In re Fuller, 930 A.2d 194, 198 (D.C.2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment) and In re Stanley, 769 A.2d 141 (D.C.2001) (disability suspension is the functional equivalent of inactive status based on disability). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).